
	
		II
		110th CONGRESS
		2d Session
		S. 2902
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2008
			Ms. Snowe (for herself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			April 29, 2008
			Committee discharged; referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To ensure the independent operation of the Office of
		  Advocacy of the Small Business Administration, ensure complete analysis of
		  potential impacts on small entities of rules, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Independent Office of Advocacy and
			 Small Business Regulatory Reform Act of 2008.
		2.PurposesThe purposes of this Act are—
			(1)to ensure that
			 the Office of Advocacy of the Small Business Administration (referred to in
			 this section as the Office) has adequate financial resources to
			 advocate for and on behalf of small business concerns;
			(2)to provide a
			 separate authorization of appropriations for the Office; and
			(3)to enhance the
			 role of the Office pursuant to chapter 6 of title 5, United States Code.
			3.Office of
			 Advocacy
			(a)In
			 generalSection 203 of
			 Public Law
			 94–305 (15 U.S.C. 634c) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(6)carry out the
				responsibilities of the Office of Advocacy under chapter 6 of title 5, United
				States
				Code.
						.
				(b)Budgetary line
			 item and authorization of appropriationsTitle II of
			 Public Law
			 94–305 (15 U.S.C. 634a et seq.) is amended
			 by striking section 207 and inserting the following:
				
					207.Budgetary line
				item and authorization of appropriations
						(a)Appropriation
				requestsEach budget of the United States Government submitted by
				the President under section 1105 of title 31, United States Code, shall include
				a separate statement of the amount of appropriations requested for the Office
				of Advocacy of the Small Business Administration, which shall be designated in
				a separate account in the General Fund of the Treasury.
						(b)Administrative
				operationsThe Administrator of the Small Business Administration
				shall provide the Office of Advocacy with appropriate and adequate office space
				at central and field office locations, together with such equipment, operating
				budget, and communications facilities and services as may be necessary, and
				shall provide necessary maintenance services for such offices and the equipment
				and facilities located in such offices.
						(c)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this title. Any amount appropriated under
				this subsection shall remain available, without fiscal year limitation, until
				expended.
						.
			4.Regulatory
			 flexibility reform for small businesses
			(a)Requirements
			 providing for more detailed analyses
				(1)Initial
			 regulatory flexibility analysisSection 603 of title 5, United States Code,
			 is amended by adding at the end the following:
					
						(d)An agency shall notify the Chief Counsel
				for Advocacy of the Small Business Administration of any draft rules that may
				have a significant economic impact on a substantial number of small entities
				either—
							(1)when the agency submits a draft rule to the
				Office of Information and Regulatory Affairs at the Office of Management and
				Budget under Executive Order 12866, if that order requires such submission;
				or
							(2)if no submission to the Office of
				Information and Regulatory Affairs is so required, at a reasonable time prior
				to publication of the rule by the
				agency.
							.
				(2)Final
			 regulatory flexibility analysis
					(A)Inclusion of
			 response to comments on certification of proposed ruleSection 604(a)(2) of title 5, United States
			 Code, is amended by inserting (or certification of the proposed rule
			 under section 605(b)) after initial regulatory flexibility
			 analysis.
					(B)Inclusion of
			 response to comments filed by Chief Counsel for AdvocacySection 604(a) of title 5, United States
			 Code, is amended—
						(i)by redesignating paragraphs (3), (4), and
			 (5) as paragraphs (4), (5), and (6), respectively; and
						(ii)by inserting after paragraph (2) the
			 following:
							
								(3)the response of the agency to any comments
				filed by the Chief Counsel for Advocacy of the Small Business Administration in
				response to the proposed rule, and a detailed statement of any changes made to
				the proposed rule in the final rule as a result of such
				comments;
								.
						(C)Publication of
			 analyses on website
						(i)Initial
			 regulatory flexibility analysisSection 603 of title 5, United States Code,
			 as amended by this Act, is amended by adding at the end the following:
							
								(e)An agency shall publish any initial
				regulatory flexibility analysis required under this section on the website of
				the
				agency.
								.
						(ii)Final
			 regulatory flexibility analysisSection 604(b) of title 5, United States
			 Code, is amended to read as follows:
							
								(b)The agency shall make copies of the final
				regulatory flexibility analysis available to the public, including placement of
				the entire analysis on the website, and shall publish in the Federal Register
				the final regulatory flexibility analysis, or a summary thereof that includes
				the telephone number, mailing address, and link to the website where the
				complete analysis may be
				obtained.
								.
						(3)Cross-References
			 to other analysesSection
			 605(a) of title 5, United States Code, is amended to read as follows:
					
						(a)A Federal agency shall be treated as
				satisfying any requirement regarding the content of an agenda or regulatory
				flexibility analysis under section 602, 603, or 604, if such agency provides in
				such agenda or analysis a cross-reference to the specific portion of another
				agenda or analysis that is required by any other law and which satisfies such
				requirement.
						.
				(4)CertificationsThe second sentence of section 605(b) of
			 title 5, United States Code, is amended by inserting detailed
			 before statement.
				(5)Quantification
			 requirementsSection 607 of
			 title 5, United States Code, is amended to read as follows:
					
						607.Quantification
				requirementsIn complying with
				sections 603 and 604, an agency shall provide—
							(1)a quantifiable or numerical description of
				the effects of the proposed or final rule and alternatives to the proposed or
				final rule; or
							(2)a more general descriptive statement and a
				detailed statement explaining why quantification is not practicable or
				reliable.
							.
				(b)Technical and
			 conforming amendments
				(1)HeadingThe heading of section 605 of title 5,
			 United States Code, is amended to read as follows:
					
						605.Incorporations by
				reference and
				certifications
						.
				(2)Table of
			 sectionsThe table of
			 sections for chapter 6 of title 5, United States Code, is amended—
					(A)by striking the item relating to section
			 605 and inserting the following:
						
							
								605. Incorporations by
				reference and certifications.
							
							;
				  
						and(B)by striking the item relating to section
			 607 and inserting the following:
						
							
								607. Quantification
				requirements.
							
							.
					5.Oversight of
			 regulatory enforcementSection
			 30 of the Small Business Act (15 U.S.C. 657) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)by
			 inserting (A) before Not later than;
					(ii)by
			 striking Nothing in this section is intended to replace and
			 inserting the following:
						
							(B)Nothing in this section—
								(i)is intended to
				replace
								;
					(iii)by striking the
			 period at the end and inserting ; or; and
					(iv)by
			 adding at the end the following:
						
							(ii)may be construed to exempt an
				agency from providing relevant information to the Ombudsman upon
				request.
							;
					(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (A)—
						(I)by inserting
			 (i) before work with each agency;
						(II)by inserting
			 fine, forfeiture, before or other enforcement
			 related; and
						(III)by adding at
			 the end the following: “or
							
								(ii)refer any substantiated comment to
				the affected agency for response to the
				Ombudsman;
								;
				and
						(ii)by
			 amending subparagraph (C) to read as follows:
						
							(C)based on cases
				that are substantiated by the Ombudsman, annually submit to Congress and
				affected agencies a report evaluating the enforcement activities of agency
				personnel, including—
								(i)ratings of the
				responsiveness to small business concerns; and
								(ii)a description of
				the policies, actions, and activities impacting small business concerns
				described in subparagraph (A), for each Federal agency and regional or program
				office of each Federal agency, as determined appropriate by the
				Ombudsman.
								;
				
					(2)in subsection
			 (d)(1), by inserting , in coordination with the Ombudsman, after
			 hold such hearings; and
			(3)by adding at the
			 end the following:
				
					(e)The Board shall
				coordinate with the Ombudsman regarding any official correspondence to be sent
				by the
				Board.
					.
			
